         Case 1:18-cv-12170-TSH Document 17 Filed 06/03/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
ROBERT SCOTT MATTINGLEY,                )
                   Plaintiff,           )         CIVIL ACTION
                                        )         NO. 4:18--12170-TSH
                   v.                   )
                                        )
ANDERSON, et al.                        )
                   Defendant.           )
______________________________________ )


 ORDER ON MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION (Docket
                             No. 16)

                                         June 3, 2021

HILLMAN, D.J.,

       Before the Court is Magistrate Judge Hennessy’s Report and Recommendation that Robert

Scott Mattingley’s (“Plaintiff’s”) pro se Eighth Amendment complaint regarding his medical

treatment during his incarceration at Federal Medical Center – Devens (Docket No. 1) be dismissed

for failure to properly effect service. Plaintiff failed to apprise the Court of his new address

following his release from custody and has not taken any of the necessary steps to preserve his

suit, despite numerous warnings. The Court did not receive an objection from Plaintiff before the

May 27, 2021 deadline for objections (and Defendants, having never been served, were not in a

position to object). Accordingly, I adopt the Report and Recommendation (Docket No. 16). The

case is dismissed without prejudice for failure to serve the remaining Defendants, Physician

Assistant C. Coffee, Dr. Hardy, Dr. Lund, and Counselor M. Tidwell, within 90 days, as required

by Fed. R. Civ. P. 4(m).



SO ORDERED.

                                               1
Case 1:18-cv-12170-TSH Document 17 Filed 06/03/21 Page 2 of 2




                                                  /s/ Timothy S. Hillman
                                                     Timothy S. Hillman
                                                     DISTRICT JUDGE




                             2
